Citation Nr: 1546806	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected post-operative right knee medial meniscal repair with lateral release and partial knee replacement with scar (right knee disability), from February 1, 2011, through March 2, 2015.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent disability rating for the disability at issue.  The matter is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  (The September 2011 rating decision also granted a noncompensable rating for a surgical scar associated with the Veteran's right knee disability.  The Veteran did not appeal that rating, and it is not before the Board at this time.)

This matter was previously before the Board in May 2015, at which point the Board noted that, due to the interim grant of a temporary 100 percent convalescence rating, effective March 3, 2015, (and a rating of 30 percent thereafter), the period under appeal was limited to February 1, 2011, (the date a prior temporary 100 percent convalescence rating expired) through March 2, 2015, and denied the Veteran's claim for a rating in excess of 10 percent for right knee disability during that time.  The Veteran appealed the May 2015 Board decision to the Court, resulting in a July 2015 Joint Motion for Remand (JMR) by the parties.  A July 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  

(The Board notes that, in the JMR, the Veteran did not raise any argument with respect to the Board's finding that the period on appeal is limited to the period in between the Veteran's temporary 100 percent convalescence ratings.  Furthermore, the second temporary 100 percent rating has not yet expired, and the subsequent 30 percent rating is not yet effective (i.e., there are not yet any grounds for asserting that the Veteran's functional limitations associated with his future right knee disability are not fully addressed by a 30 percent rating.  Consequently, the Board has recharacterized the issue above to reflect the time period under consideration in this decision.)  

The May 2015 Board decision was signed by another Veterans Law Judge; it has been reassigned to the undersigned for the purpose of this decision.


FINDING OF FACT

During the period on appeal, the Veteran's right knee disability is shown to have been manifested by pain, tenderness, stiffness, popping, limitation of motion, deformity, and abnormal gait that, cumulatively, constitute mild impairment; compensable limitation of flexion or extension, instability, symptomatic removal or dislocation of the semilunar cartilage, ankylosis, or impairment of the tibia and fibula are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee disability, from February 1, 2011, through March 2, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5055, 5256-5263 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in July 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.

The Veteran's service treatment records (STRs) have been secured.  As noted in the Board's May 2015 decision, there are no private or VA treatment records from the time period under consideration associated with the record.  The Veteran has not identified that any such records exist, nor does the record suggest that any treatment records are available.  Additionally, in the July 2015 JMR, although the parties agreed that the Veteran (who is represented by an attorney) was free to submit additional evidence, he did not submit or identify any additional evidence.  Furthermore, in September 2015 correspondence, the Veteran indicated that he had no other information or evidence to provide VA in support of his claim.  Finally, the Veteran's claim has been premised on the argument that a minimum 30 percent rating is warranted based on the evidence already of record considered in light of the rating schedule, specifically, Code 5055 (i.e., he has not alleged that there is additional medical evidence in support of a rating in excess of 10 percent for his service-connected right knee disability.)  As there is no indication that there are private records (or VA records presumptively of record) relevant to the claim decided herein that are not already of record, the Board finds that the duty to assist with respect obtaining medical records has been met.

The Veteran was afforded a VA examination in July 2011.  The Board finds the examination report adequate for rating purposes as it notes all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not raised any argument that, during the time period on appeal, his knee disability was worse than on July 2011 examination, or that the July 2011 examination did not adequately represent the functional limitation resulting from his right knee disability during the period on appeal.  Consequently, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On July 2011 VA (fee basis) examination, the Veteran reported that his right knee symptoms included pain, stiffness, and popping.  He reported the daily use of over-the-counter pain relievers, but no ambulatory aids.  He denied experiencing any flare-ups or episodes of knee dislocation.  On physical examination, there was evidence of deformity and tenderness, but no evidence of malalignment, drainage, edema, effusion, instability, redness, heat, abnormal movement, or guarding of movement.  Range of motion testing was conducted.  Flexion was limited to 90 degrees, with pain, with no additional loss in range of motion, or additional symptoms (e.g., weakness, fatigue) after repetitive motion testing; extension was normal.  On stability testing, the lateral meniscus test (McMurray's Test) was positive, although noted to not represent instability; all other stability testing was within normal limits, and the examiner stated that no instability was noted on examination.  He was observed to have a mild limp to the right, secondary to the right knee disability, but there were no functional limitations on standing or walking.  There was no evidence of abnormal weight-bearing (e.g., unusual shoe wear patter or callosities).  There were no abnormalities noted on imaging; arthritis was not diagnosed.  The examiner concluded that the effect on the Veteran's usual occupation and daily activities would be mild impairment of physical activities due to right knee pain.

The Board has considered whether the medical evidence of record supports a rating in excess of 10 percent, during the period under appeal (i.e., following the convalescence period after the Veteran's partial knee replacement and preceding the convalescence period associated with his total knee replacement).  In doing so, the Board has considered 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The Board has also, pursuant to the terms of the JMR, considered whether a higher disability is warranted based on a rating by analogy to Diagnostic Code 5055.  See Hudgens v. Gibson, 26 Vet. App. 558 (2014) (holding that Code 5055 does not automatically apply to partial knee replacements, but that consideration of Code 5055 may be required in the context of an analogous rating for partial knee replacements).  

The Veteran was rated during this evaluation period under Code 5257, which covers recurrent subluxation or lateral instability.  While no instability was noted on July 2011 VA examination, the Veteran was granted a compensable rating under the code he was assigned prior to his partial knee replacement under the guidance provided in 38 C.F.R. § 4.59 that painful motion is entitled to at least the minimum compensable rating for the joint (here, 10 percent).  

The Board finds that a higher rating is not warranted under Code 5257, the Code currently assigned, as there is no evidence of moderate recurrent subluxation or lateral instability during the time period under appeal.  The Board acknowledges that, on VA examination, an instability test was positive; however, the examiner clarified that no actual instability was demonstrated on examination, and the Veteran has not alleged that he experiences instability.  (See, e.g., September 2015 correspondence (noting that knee symptoms include deformity, tenderness, limited motion, and abnormal gait)).  Consequently, a rating in excess of 10 percent under Code 5257 is not warranted.

There is no indication in the record of ankylosis.  Therefore the Board finds that Code 5256 is not applicable.  

The Veteran would not be entitled to a separate or higher rating under Code 5259, for symptomatic removal of semilunar cartilage, as the preponderance of the evidence is against a finding that he has separately compensable knee symptoms related to removal of semilunar cartilage and as that Code has a maximum rating of 10 percent.  The examiner found his knee disability was "mild" as reflected in his 10 percent rating.  38 C.F.R. § 4.14.  Code 5258 provides for a 20 percent rating related to dislocated semilunar cartilage.  However, Code 5258 requires frequent episodes of "locking," effusion, and pain into the joint associated with the torn meniscus, and there is no evidence in the record (to include statements by the Veteran) that, during the time period under appeal, the Veteran had symptoms of "locking" or effusion, or that his knee pain was related to dislocated semilunar cartilage.  Consequently, the Board finds that Code 5258 is not applicable.  

There is no medical evidence that extension is limited, or that flexion is limited to a compensable degree.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Codes 5260 or 5261.  There is no indication of tibia or fibula impairment, or of genu recurvatum; consequently, the Board finds that Codes 5262 and 5263 are inapplicable. 

The Board has also considered whether the Veteran would be entitled to a higher rating (by analogy) under Code 5055.  The Board acknowledges the Veteran's argument, including the submission of a 2012 nonprecedential Court Memorandum Decision and a 2013 Board decision (both in appeals for other veterans), that a minimum 30 percent rating is required under Code 5055 for any knee replacement, whether partial or total.  However, as noted above, the Court held in Hudgens, a 2014 precedential decision, that Code 5055 does not include partial knee replacements.  Thus, the required minimum 30 percent rating under Code 5055 for (total) knee replacements does not apply.  

In Hudgens, the Court held that Code 5055 may nonetheless be available for rating partial knee replacements by analogy, when appropriate.  The Board has considered whether such rating is appropriate under the facts of this case and concludes that it is not.

Under Code 5055, a 30 percent rating is also warranted for residuals of weakness, pain, or limitation of motion, such as those rated under Codes 5256, 5261, and 5262, that is evaluated as "intermediate."  Here, the only evidence of record to consider the Veteran's overall level of impairment due to his service-connected right knee disability is the July 2011 VA examination, in which the examiner concluded that the overall level of impairment was "mild."  In reaching this conclusion, the examiner considered the Veteran's reports of pain, stiffness, and popping, as well as the objectively observed/measured mild limp, knee deformity, tenderness, and limitation of flexion.  Notably, the Veteran has not challenged the examiner's findings, nor has he presented any evidence (to include his own testimony) that he has more than the "mild" disability noted on examination.  Thus, the Board finds that the Veteran's service-connected right knee disability is manifested by "mild" disability/functional limitation.  Consequently, a rating (by analogy) for "intermediate" impairment is not warranted.

In the instant case, the Board notes that the Veteran was granted the minimum compensable rating (10 percent) for his right knee joint.  See 38 C.F.R. § 4.59.  Based on the evidence of record (which was limited to the July 2011 VA examination), entitlement to an increased schedular rating is not warranted.  In reaching such conclusion, the Board has considered, in accordance with Hudgens and the terms of the July 2015 JMR, see Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002), whether rating by analogy to Code 5055 is appropriate, and concludes that it is not.  

Finally, the Board has considered whether the Veteran's service-connected right knee disability should be referred for consideration of an extraschedular rating during the period under appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the Veteran's right knee disability manifests in pain, limited motion, stiffness, popping, deformity, tenderness, and altered gait, see July 2011 VA examination; see also September 2015 correspondence, all of which are contemplated by the rating schedule, do not indicate symptoms that are exceptional or unusual for a right knee disability, and have been medically assessed as consistent with the rating assigned, see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263.  However, even if the Veteran's symptoms were exceptional or unusual in some respect, there is no evidence of hospitalization or of marked interference with employment during the period under appeal.  To the extent that functional limitation exists, it was noted to be "mild," and there was no suggestion in the VA examiner's report, or in statements from the Veteran, that his service-connected right knee disability interferes with his employment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Additionally, as the Veteran has not alleged unemployability (and the medical evidence of record does not suggest that he is unemployable due to service-connected disabilities), the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected right knee disability, from February 1, 2011, through March 2, 2015, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


